Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the features canceled from the claims:
Claim 10 in line 2 recites “a mounting surface” which is not shown in the drawings.
Claim 11 in lines 3 and 6 respectively recite “an air supply hose” and “an outgoing air hose” which are not shown in the drawings.
Claim 11 in line 9 recites “the male fitting of the outgoing air hose” which is not shown in the drawings.
No new matter should be entered.

The drawings are also objected to because of the following:
Fig. 7 shows the cross-section of the female air hose coupler 1 including cross-hatching in the center which should show a through-bore in order for air to transfer between the air supply hose and the outgoing air hose. See below showing the cross-hatching appears to block the pathway of any fluid.

    PNG
    media_image1.png
    250
    313
    media_image1.png
    Greyscale

	Fig. 7 also includes multiple views and must be identified by the same number followed by a capital letter as required by CFR 1.84(u). In this case, the sectional A-A view should be labeled as Fig. 7B. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 4, 7, and 10-13 are objected to because of the following informalities:
Claim 4 in line 1 recites “comprising;” with a semi-colon and should be “comprising[[;]]:” with a colon.
Claim 7 in line 2 recites “bottom of the aperture” and should be “bottom of the aperture of the inner component” since claim 1 recites two separate apertures and claim 7 is referring to the inner component that has the sleeve 14.
Claim 7 in lines 2-3 recites “the quick connect coupler” and should be “the female air hose coupler” since claim 1 does not recite a quick connect coupler and in Figs. 1-2 clearly shows the sleeve 14 is secured to the female air hose coupler 1.
	Claim 10 in line 10 recites “t0” and should be “to”. 
	Claim 11 in lines 4-5 recites “the grip indentation” and should be “the 
	Claim 11 in line 9 recites “the male fitting” and should be “a male fitting” since a fitting of the outgoing air hose was not previously recited. 
	Claim 12 in lines 1-2 recites “removing an outgoing air hose that is currently connected to the housing” and should be “removing [[an]] the outgoing air hose 
	Claim 13 in line 3 recites “in a grip indentation” and should be “in the indentation” for the same reasons as claim 11 above and the indentation was previously recited in claim 11. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “firmly” in claim 6 in line 4 is a relative term which renders the claim indefinite. The term “firmly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this case, it is unclear of how tight would be considered firm absent any objective standard defined in the specification. The specification on page 2 lines 21-22 and page 7 lines 12-13 discloses “firmly” with regard to connecting the threaded retaining ring 5, however, lacks any objective standard to define how tight or how much force or pressure would be considered “firmly”. For examination purposes, the limitation of claim 6 in line 4 will be interpreted as “until tightened 
The term “slightly” in claim 10 in line 3 is a relative term which renders the claim indefinite. The term “slightly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this case, it is unclear of how much larger of aperture relative to the outer threaded diameter of the outer component would be considered “slightly” absent any objective standard defined in the specification. The specification on page 7 lines 6-8 discloses “slightly” with regard to the outer threaded diameter of the outer component 2, however, lacks any objective standard to define how tight or how much larger of aperture relative to the outer threaded diameter of the outer component would be considered “slightly” larger. For examination purposes, the limitation of claim 10 in line 3 will be interpreted as “an aperture . 
Claim 10 in lines 10-11 recites “applying sealant tape as necessary.” which is unclear of what conditions would be considered “necessary”. The specification on page 7 in lines 12-13 only describes “applying sealant tape on the threads as necessary” without any objective standard to identify if the sealant tape is included in the claim or not. For examination purposes, the limitation will be interpreted as “applying sealant tape 
Claim 10 in line 1 recites “of claims 1 through 9” which is an unacceptable multiple dependent claim wording. See MPEP 608.01(n)(I)(B)(1). For examination purposes, claim 10 will be interpreted as “of claim 5” since claim 10 includes the recitation “an outer threaded diameter of the outer component” which refers to the outer component having threads that was previously recited in claim 5.
Claim 11 in line 1 recites “of claims 1 through 9” which is an unacceptable multiple dependent claim wording. See MPEP 608.01(n)(I)(B)(1). For examination purposes, claim 10 will be interpreted as “of claim 4” since claim 11 includes the recitation “indentation” which refers to the indentation of the dust cover that was previously recited in claim 4.
Claim 12 in line 3 recites “firmly” and is unclear for the same reasons above for claim 6. For examination purposes, the limitation in line 3 will be interpreted as “
All dependent claims of these claims are rejected under 112th second paragraph by virtue of their dependency. Thus, claim 13 is rejected under 112th second paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Feng (CN 109405240 A) in view of Foults (US 3,453,005).
In regard to claim 1, Feng discloses an air hose coupling housing (Fig. 1 shows a coupling housing. See note below regarding “air”.) comprising: 
an outer component (Fig. 1, gland 1 defines an outer component) having a top (See image below, gland 1 includes a top), a planar bottom (See image below, gland 1 includes a planar bottom) and a perimeter (See image below, gland 1 includes a perimeter defined by the inner surface of a hollow central portion) encompassing a hollow central portion (See image below, gland 1 includes a hollow central portion), a top of the perimeter (See image below, gland 1 includes a top of the perimeter) and a circular access aperture in the bottom (See image below, gland 1 includes a circular access aperture 3); 
a female air hose coupler (Fig. 1, gland 2 defines at least a female air hose coupler since 2 receives the part 5) protruding from an inner surface of the bottom of the outer component (See image below, the flange of 2 protrudes from the inner surface of the planar bottom); 
a hex nipple (Fig. 1, sleeve 4 defines a hex nipple and in [0023] of the English translation discloses 4 has a hexagonal outer surface for a wrench) extending through the circular access aperture in the bottom (Fig. 1 and see image below, 4 extends through the circular access aperture) and threadably connected to the hose coupler (Fig. 1 and in [0021] of the English translation discloses hole 3 is threaded to receives threads of sleeve 4); and 
an inner component (Fig. 1, part 5 is at least an inner component such that it extends inside of hollow central portion) sized and shaped to be inserted into the hollow central portion of the outer component (Fig. 1, the part 5 is sized and shaped such that 5 extends through the hollow central portion of gland 1) and having an aperture through top (Fig. 1, the part 5 has a longitudinal bore which can be reasonably interpreted as an aperture through top) for exposing the top of the female hose coupler (Fig. 1, since part 5 extends through the top of gland 2, the part 5 can be reasonably interpreted as exposing the top of gland 2 by extending through the top of gland 2 as shown).  

    PNG
    media_image2.png
    408
    669
    media_image2.png
    Greyscale

	It is noted that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP § 2114. The recitation “air” is a nominal recitation of the intended manner of operation of the system, and does not add any further structure than the “hose coupling housing" or “hose coupler”.  Therefore, little patentable weight is given to "air". 
	Feng does not expressly disclose a beveled flange on the top of the perimeter of the outer component.
	In the related field of pipe couplings in air conditioning systems, Foults teaches a fitting (Fig. 2, fitting 52 defines an outer component) having a planar bottom (Fig. 2, outer ring portion at 62 defines a planar bottom) and a top having a beveled flange (Fig. 2, opposite the bottom at 62 includes a top at 54 that includes beveled flange 54) in order to have the advantage of a quick-connect coupling for ease of assembly and disassembly (Fig. 2 and in 1:20-45 and 2:19-42 discloses flange 54 provides the advantage of quick-connection for ease of assembly and disassembly).
It would have been obvious to one having ordinary skill in the art to have modified the top of the outer component of Feng to include a beveled flange in order to have the advantage of a quick-connect coupling for ease of assembly and disassembly as taught by Foults. Additionally, providing flanges were known to increase strength and allow ease of attachment and transfer of contact force with another object as disclosed at https://en.wikipedia.org/wiki/Flange. 
In regard to claim 2, Feng and Foults discloses the air hose coupler of claim 1, and Feng further discloses the outer and inner components are cylindrical (Figs. 1 and 2, components 1 and 5 are cylindrical as shown).  

Allowable Subject Matter
Claims 3-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 6, 10, and 11-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance of claims 3, 5, and 7:
In regard to claim 3, Feng and Foults discloses the air hose coupler housing of claim 1 but does not show or suggest a dust cover rotatably attached to the inner component, said dust cover having an access aperture for exposing the female hose coupler when said dust cover is rotated into alignment with the aperture in the top of the inner component. It would not have been obvious to one of ordinary skill in the art to have modified Feng and Foults alone or in combination to include a dust cover rotatably attached to the inner component, said dust cover having an access aperture for exposing the female hose coupler when said dust cover is rotated into alignment with the aperture in the top of the inner component because such a modification would require hindsight reasoning and reconstruction.
In regard to claim 5, Feng and Foults discloses the air hose coupler housing of claim 1 but does not show or suggest an outer surface of the perimeter of the outer component is threaded. It would not have been obvious to one of ordinary skill in the art to have modified Feng and Foults alone or in combination to include threads on an outer surface of the perimeter of the outer component because threads would interfere with the outer hex surface of gland 1 of Feng and the flange as taught by Foults. Therefore, the inclusion of threads would require hindsight reasoning and reconstruction of Feng in view of Foults.
In regard to claim 7, Feng and Foults discloses the air hose coupler housing of claim 1 but does not show or suggest further comprising a sleeve extending from a bottom of the aperture of the inner component to secure the inner component to the female air hose coupler. It would not have been obvious to one of ordinary skill in the art to have modified Feng and Foults alone or in combination to include a sleeve extending from a bottom of the aperture of the inner component to secure the inner component to the female air hose coupler because such a modification would require hindsight reasoning and reconstruction.
Claims 4, 6, and 8-13 depend from claims 3, 5, or 7 and are allowable for the reasons above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The following prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
Nakaji et al. (US 2,793,830), Baldwin Jr. (US 1,885,042), Galbreath (US 2020/0116279 A1), Rider et al. (US 5,230,536), and Hall (US 7,909,366 B1) discloses a coupler attached to a wall having an outer component.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM S. CHOI/Examiner, Art Unit 3679